Title: To James Madison from George Lee Turberville, 30 March 1789
From: Turberville, George Lee
To: Madison, James


My dear sir.
Richd. County—Epping March 30th. 1789
Ever since the second day of February I have been confined with excrutiating Gout—and to this moment altho I am nearly recover’d since my first attack I have never partaken of a morsel at any Table but my own. This with my retired situation—which prevents easy Access to post offices—and affords little worth communicating—will account for my silence hitherto—for I assure you my wishes for your Welfare & happiness keep pace with those of the foremost of your Friends.
I congratulate you on the triumph of Federalism in our Native state. The sense of the People so conspicuously manifested in favor of the New Government as it has been by the Election of seven Federalists (perhaps indeed of Eight, for Colo. Bland counts Josiah Parker a Federalist) out of ten Representatives—must strike dumb the bold declamers of the last unfortunate session. “Four-fifths of the state” said the boldest of the bold ones “are opposed in Conscience to this new project.” How cautious shou’d a man be if he regards his Reputation—in asserting his visionary speculations to be positive facts—and especially when his speculations are the result of an ardent, a capricious attachment to a particular opinion—taken up on a sudden—without proper consideration or indeed (if it is not uncharitable to say so) the result of Attachment to personal interest and aggrandizement in direct opposition to every thing Rational Virtuous or Patriotic such assertions are so apt to be contraverted—that they generally operate as they ought to do—rather than as they were intended to do—and by undeceiving the fascinated populace they lay open the fallacious Arguments—and the insidious designs of their authors to the undistemper’d Eye of keen investigation—beleive me I augur much good from the next session. I trust we shall find the Virginia Legislature emancipated from that thraldom—in which they have been involved for the two last sessions of my experience—& for many sessions previous to my political existence.
Before this you have been a witness to the inauguration of the General Government. But it is yet too soon to expect even the commencement of any essential operations. If your leizure wou’d permit you will be very greatly obliging me by communicating the occurrences of the times and a Letter directed to the care of Mr. Page of Mannsfeild or given to Colo. R. H. Lee will meet a ready conveyance to my hands. Be pleased to present me Affectionately to my Friend & relation Mr. R. B. Lee—& beleive me to remain With unalterable esteem & regard yr. Most Affectionate & Obedt. &c
George Lee Turberville
